                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division



JEROME SKOCHIN,
et al.


     Plaintiffs,

V.                                            Civil Action No. 3:19-cv-49


GENWORTH LIFE INSURANCE CO.


     Defendant.




                              MEMORANDUM OPINION


     This is a matter before the Court on MOTION TO DISMISS THE


AMENDED COMPLAINT {ECF No. 39) {the "Motion to Dismiss").               For the

reasons stated below, the Motion to Dismiss will be granted in

part and denied in part.

     Jerome      Skochin,     Susan    Skochin,     and    Larry   Hiiber    (the

"plaintiffs") filed this proposed class action against Genworth

Life Insurance Company ("Genworth"), alleging claims arising out

of the plaintiffs' renewals of PCS Series III Long Term                      Care

Insurance policies (the "policies"), a type of insurance policy

provided by Genworth.         The Amended Complaint (ECF No. 36) asserts

claims   for   breach    of    contract,   fraud,    and    violation   of    the

Pennsylvania Unfair Trade Practices and Consumer Protection Law,

73 Pa.   Stat.    Ann.   § 201-1      et seg.(the    "UTPCPL").      The    facts

reasonably and plausibly pled in the Amended Complaint are recited
below.   And, in doing so, the plaintiffs are given the benefits of

all inferences that may be drawn from the well-pleaded facts.

                                    BACKGROUND


       The plaintiffs each bought the policies from Genworth.                 The

Skochins reside in Pennsylvania while Huber resides in Maryland.

Amended Complaint {EOF No. 36)                35-36.    The plaintiffs allege

that   Genworth     has    steadily     and   substantially    increased      the

premiums on the policies.          Id. ^ 1. Long Term Care Insurance ("LTC

Insurance") is a type of insurance intended to defray costs of

home care, assisted living care, nursing                home care, and other

specialized skilled facility care required when an individual can

no longer perform the basic activities of daily life.                     Id t 3.

Consumers usually begin buying these policies in their 50s or 60s,

and, once they buy a policy from one of the providers, they usually

never leave, because they have already put a significant sum of

money in those policies, and because switching companies is quite

expensive.    Id.         6-7.     Policyholders typically pay premiums on

LTC insurance for 20-25 years before making a claim.                     Id. H 54.

Thus, the financial condition and stability of the company are

very important when consumers choose a company.                    Id.      56-66.

Most policies of this type have provisions allowing insurers to

increase premiums if         the    increases are      made across the entire

policy class and if those new rates are first approved by the

policyholder's state insurance regulator.               Id. ^ 9.
      Genworth is the largest provider of LTC insurance, and it

previously emphasized that it had never raised rates in the decade

in which it had provided LTC insurance, making the plaintiffs

expect that Genworth would only make increases at a minimal rate.

Id.    12-14.    In 2004, although Genworth originally had marketed

itself as stable because it was part of General Electric at the

time, it was soon after spun off.   Id.   HH 69-70.

      Genworth represented in 2011 that it had a $17.91 billion

reserve fund while only incurring $6.7 billion in claims.        Id. f

72.   When the LTC insurance market began to fold in 2012 (with

many large carriers exiting the market), Genworth remained stable.

Id.     74-77.    But Genworth ran into trouble in 2014; it had

significant decreases in its reserves.    Id. ^ 16.    The plaintiffs

allege that Genworth relied almost entirely on billions of dollars

in future rate increases to plug its reserves.    It is also alleged

that Genworth needs to continue to make significant rate increases

in the future if it is to remain viable.    Id.       19-21.


      The plaintiffs allege that Genworth has not been honest with

insureds, such as the plaintiffs, about the rate increases that it

has sought, and will continue to seek, from insurance regulators.

Id. lit 22-23.   In 2013 and 2014, Genworth told investors and the

SEC that it would have to increase rates at a rate of over 50% to

preserve the requisite reserve levels.     Id. Uf 89-91.       Genworth

also told investors (but not policyholders) that its viability
depended on significant price increases or benefit reductions in

the policies.   Id. ^ 97.   When Genworth did raise premium prices

for the policies, Genworth told the plaintiffs only that it was

"likely" that a premium rate would increase in the future, without

telling the plaintiffs that Genworth had significant reserves

holes and without disclosures that Genworth planned to increase

premiums by at least 150% over the next few years (and maybe even

more than 300% during that period).      Id.      24-29.     Although

Genworth eventually included in its policy letters a description

of phased-in premium increases each year, it did not begin the

practice of including that information until 2018.     id. HH 126-

28.   Further, as to the policies at issue here, Genworth has known

for years that it needed to significantly increase its rates.     For

example, as of 2017, the future rate increases were estimated to

be 350% in the next 5-9 years, allegedly material information that

it did not disclose to its policyholders.   Id.    130-38.

      All four counts of the Amended Complaint are predicated on

Genworth's failure to adequately disclose certain information.    In

the plaintiffs' view, Genworth's disclosures fail in four v/ays:

(1) the disclosures fail to inform policyholders that Genv/orth

initially requested approval for significantly higher increases;
(2) the disclosures fail to inform policyholders of the magnitude
of the rate increase requests; (3) the disclosures fail to inform

policyholders that Genworth's internal testing shows that there
will need to be premium increases that are double, triple, or even

quadruple in the near future; and          (4) the disclosures fail to

inform policy-holders that Genworth's asset adequacy testing and

financial reporting depended upon massive rate increases to ensure

that revenues were adequate.      Id.    139.   A look at the four claims

shows how these failures to disclose are presented.

     Count One alleges a breach of the LTC insurance contract in

two ways.   First, Genworth is alleged to have breached the portion

of the contract called the "LTC Insurance Potential Rate Increase


Disclosure" section (ECF No. 36-4), which provides that "[t]he

company will provide a description of when premium rate or rate

schedule    adjustments   will   be     effective   on   the   next   policy

anniversary date."     Id. at 5, 10.       That breach was accomplished

because Genworth did not inform the policyholders that "certain

increases it requested would be phased-in over several years and

when those rate increases would take effect."            Amended Complaint

(ECF No. 36) H 199.1

     Second, the plaintiffs allege in Count One that every LTC

"contains an implied covenant of good faith and fair dealing," id.




     1 In paragraph 210 of the Amended Complaint, the plaintiffs
also allege that Genworth breached its contract "[b]y failing to
adequately disclose    material    information      about   Genworth's   rate
increase action plans, current reliance on its planned future
increases actually being approved, and the risks to Genworth's
solvency if such increases were not approved." Amended Complaint
(ECF No. 36) H 210
f 211, and that Genworth breached is duty of good faith and fair

dealing by:

     a. Disclosing only that future rate increases were
     "possible" or "likely," but failing to disclose that
     each of Genworth's rate increases were part of a Rate
     Increase Action Plan that required significant repeated
     rate increases in successive years;

     b.    Not disclosing    that Genworth initially requested
     significantly higher increases than it was initially
     approved for, and that it planned to seek successive
     rate increases until the first phase of the Rate Increase
     Action Plan was fully implemented;

     c.    Not disclosing    that     Genworth's   actuarial       testing
     demonstrated     it   needed   unprecedented     additional     rate
     increases to build adequate reserves              to   pay future
     claims throughout the relevant period;

     d.    Not disclosing    that Genworth's       internal actuarial
     testing included assumptions for billions of dollars in
     future (yet to be filed) rate increases; and

     e. Not disclosing that if Genworth was unsuccessful in
     attaining these significant rate increases in the next
     six to nine years, that its LTC business would be
     significantly imperiled or that it might be currently
     insolvent.


Id. 11 215.

     Count Two alleges a claim for "fraudulent inducement" in that

Genworth    made    inadequate   factual    disclosures       by   failing    to

disclose known information that was material to the decisions that

the plaintiffs had to make when renewing the policies at higher

premium    rates.    The   specific    alternatives    that    Genworth      made

available to the plaintiffs upon receiving notice of a premium

increase    were: (1) an increased premium to maintain the same
benefits; (2) pay a lower premium for decreased benefits; or (3)

elect     the   limited    "non-forfeiture"        option   (basically   fixed

benefits) and pay no further premiums.             Id. 1 221.

     According to the Amended Complaint, Genworth intended that

the plaintiffs would rely on the knowingly inadequate disclosures

in making the election among those three choices.                 Further, the

plaintiffs allege that they made elections to renew their contracts

without     material       information     about     Genworth's     plans    to

substantially increase premiums and that "[h]ad they known the

full scope and magnitude of Genworth's rate action plans, and the

Company's reliance on massive            rate   increases in the future       to

remain    viable,   they    would   have   made    different    policy   option

elections."     Id. f 224.

     Count Three alleges a claim for "fraudulent omission."                  In

all material respects. Count Three is the same as Count Two.                And,

counsel for the plaintiffs so acknowledged at oral argument on the

Motion to Dismiss.        See July 12 Hearing Tr. (ECF No. 61) at 99:14-

99:23.


        Count Four alleges a violation of the "Pennsylvania Unfair

Trade Practices and Consumer Protection Law."               Amended Complaint

(ECF No. 36)        235-45.    In essence. Count Four is the same fraud

claim as Counts Two and Three, except                that the UTPCPL has a

slightly lower standard for what constitutes "deceptive conduct"

compared to fraud.
     As relief, the plaintiffs request:

          (1) certification of a class or classes;
          (2)    a   judgment    that    the   conduct   alleged   is
     unlawful;
          3) an award of compensatory, consequential, and
     general damages; and
          (4) an award of statutory damages.

Id- at pp. 61-62 (Prayer for Relief).          The Amended Complaint also

asks for unspecified injunctive relief; an award of fees and costs;

and interest.    Id.^


     It is now appropriate to understand the particulars of the

claims of the named defendants: Jerome Skochin, Susan Skochin, and

Larry Huber.

     The Skochins, who reside in Pennsylvania, purchased their

policy in August 2003 and paid the same premium for 10 years



     - The Skochins and Huber bring their claims on behalf of
themselves and a class including all people who renewed their LTC
insurance policies with Genworth since 2012 in Arkansas, Arizona,
Colorado, Connecticut, District of Columbia, Georgia, Louisiana,
Maryland, Mississippi, Montana, North Dakota, Oklahoma, Oregon,
Pennsylvania, and South Carolina (the "Class"). Amended Complaint
(ECF No. 36) H 178. Additionally, the Skochins bring their claims
on behalf of themselves and a class of all people in Pennsylvania
who renewed their LTC insurance policies with Genworth since 2012
(the "Pennsylvania Subclass").          I^ ^ 179.     The plaintiffs say
that common questions of law and fact exist as to the Class and
Pennsylvania Subclass, including (1) whether Genworth omitted
material information from the rate increase letters; (2) whether
by failing to provide certain information Genworth breached the
     of good faith and fair dealing; (3) whether Genworth should
be enjoined from further misconduct; and (4) the appropriate
measure of damages or other relief to which Plaintiffs and the
Class Members are entitled.       I^ ^ 185.       Additionally, a common
question as to the Pennsylvania Subclass is "whether Genworth also
violated the [UTPCPL]."    Id.
($3,558.75 and $3,637.50, separately, or $ 7196.25 in total).      Id.

H 151.     In June 2013, they received a letter proposing a premium

increase of 20%, which gave them three options: (1) pay increased

premiums    to preserve   their current benefits; (2)     maintain the

current premium level in exchange for lesser benefits; or (3) walk

away from     the   policy and    retain a "paid-up" contingent non

forfeiture benefit, which meant that if the Skochins ever met the

criteria to claim the policies in the future, then they could have

claims up to the amount of premiums that had already paid to

Genworth. Id. 11 153. The Skochins argue that the premium increase

announcement essentially renegotiated their policies because they

had only been given a statement that an increase was "likely" at

some point in the future, and they had no information that Genworth

was beginning a plan of increasing premium rates nationwide.       Id.

HI! 155-56.

     Multiple other increases happened in the next few years, which

led to the policy premiums almost doubling (in 2016, the policies

were $6,661.98 and $6,809.00, separately, or $13,470.98 in total).

Id. HI 157-60. In 2017, the Skochins dropped an important term of
the policy in order to reduce their premiums back to roughly their

original amount.     Id. H 161.    In 2018, after an increase of 20% in

this policy, the Skochins also received an announcement that

Genworth would seek to increase premiums by at least 150% over the

next 6-8 years.     Id. H 162.    At this time, the Skochins elected to
take the third option and walk away and retain a "paid-up" limited

benefit, and they argue they would have made the same decision in

2013 if they had been told about the various rate increases and

Genworth's financial state.       Id. 1! 163.

      Huber, who resides in Maryland, bought his policy in 2004.

Id. f 167.    His annual premium was $1,446.64 (because his policy

benefits were less than the Skochins).          He paid the same premium

for 10 years.       Id. 511 167-68.       He received his first premium

increase in January 2014.        Id. 1 169.     Like the Skochins, he did

not know that Genworth was suffering financially or that Genworth

had planned substantial premium increases.           Id. 11 170-75.     Over

a few years, the premiums on his policy increased several times,

so that, by 2017, his rate was roughly 150% ($2,200.17) of what it

was originally.      Id. 1 175.     Huber still has his policy, but he

was   not   told   about   the   increases    that   Genworth   knew   to   be

necessary.    Id. 11 176-77.

      The plaintiffs say in the Amended Complaint that they are not

asking the Court to reconstitute any of the premium rates or to

substitute its judgment for that of any insurance regulator.

Id. 1 1.     Rather, in their view, the plaintiffs are seeking to
remedy the omission of material information necessary to make the

partial disclosures adequate.        Id.     They emphasize that they are

challenging only Genworth's failure to inform policyholders of its

rate increase action plan and the need for even more increases.

                                     10
Id. H 109.     At oral argument, the plaintiffs presented it this

way:


       Again, we're not challenging the rate increases at all.
       We're not challenging the reason for the increases,
       whether they were fraudulently induced or not. We're
       only alleging that information about plans for future
       rate increases were not disclosed to the plaintiffs and
       that plaintiffs were not permitted enough information to
       make informed elections because of that.


July 12 Hearing Tr. (ECF     No. 61) at 124:2-124:8.

       Genworth filed a MOTION TO DISMISS THE AMENDED COMPLAINT (ECF

No. 39) based on Fed. R. Civ. P. 12(b)(6) for failure to state a

claim based on the filed-rate doctrine and based on the argument

that Genworth had no duty to disclose its intention to seek future

premium increases under the policy contracts or under any of

plaintiffs' legal theories.        See generally DEFENDANTS' MEMORANDUM

OF LAW IN SUPPORT OF THEIR MOTION TO DISMISS THE AMENDED COMPLAINT


(ECF No. 40).


                              DISCUSSION


       A.   Legal Standard

       In considering a motion to dismiss under Rule 12(b)(6), the

Court accepts all well-pleaded allegations as true and views the

complaint in the light most favorable to the plaintiff.         Philips

V. Pitt cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).        But

the Court does not need to accept the plaintiff's legal conclusions

drawn from those facts.      Id.    The Court can take judicial notice

of matters of public record, and it can consider documents attached

                                     11
to the complaint and motions to dismiss "so long as they are

integral to the complaint and authentic."             Id.

       Fed. R. Civ. P. 8(a)(2) requires "a short and plain statement

of the claim showing that the pleader is entitled to relief" to

"give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests."               Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (ellipsis in original) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).            A complaint attacked by a motion

to dismiss under Rule 12(b)(6) does not require detailed factual

allegations, but it does require "more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do."        Id.   The complaint "must contain sufficient factual

matter, accepted as true, to 'state a claim to relief that is

plausible on its face.'"             Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570).               "A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Id. The plausibility standard

requires "more than a sheer possibility that a defendant has acted

unlawfully."     Id.       "Threadbare recitals of the elements of a cause

of   action,    supported       by   mere   conclusory   statements,   do   not

suffice."      Id.


       For fraud claims, Fed. R. Civ. P. 9(b) requires that "a party

must   state    with       particularity    the   circumstances   constituting

                                        12
fraud," except that "conditions of a person's mind may be alleged

generally."     Counts Two and Three are subject to this additional

requirement.

       The plaintiffs' policies are governed by the laws of the state

in which they reside based on the contract, and Virginia law gives

full   effect   to   the   contractual    choice   of   law   terms   here.    See


Policy Agreement (ECF No. 36-1) at 19; Settlement Funding, LLC v.

Con Neumann-Lillie, 645 S.E. 2d 436, 438-40 (Va. 2007).                       Thus,

Pennsylvania law applies to the Skochins' claims, and Maryland law

applies to Huber's claim.

       B.   The Filed-Rate Doctrine


       Genworth first argues that the filed-rate doctrine bars the

plaintiffs' claims, because, as Genworth sees it, they seek, as

damages, the premiums that they paid for the policies, which were

valid under state law.         DEFENDANTS' MEMORANDUM OF LAW IN SUPPORT

OF THEIR MOTION TO DISMISS THE AMENDED COMPLAINT (ECF No. 40) at

10.     According to Genworth, the filed-rate doctrine is widely

accepted and broadly applied as a federal and state common law

doctrine to preclude lawsuits that challenge the payment of rates

filed with a state or federal regulator and any wrongful conduct

leading to or in connection with securing the filed rates from the

regulator.      Id. at 11.       Genworth argues that this judicially

created doctrine can prevent claims against insurance companies

like the ones at issue here, relying on decisions from various

                                         13
state and circuit courts.      Id. at 11-13.     In Genworth's view, the

filed-rate doctrine bars all claims for monetary damages that

effectively award plaintiffs a refund or rebate of those filed

rates.    Id. at 14.   And, in their view, all causes of action are

barred by the filed-rate doctrine, including claims for breach of

contract and fraud as well as those under the UTPCPL.


       First,   Genworth   cites   the    Maryland   intermediate   court's

decision in Stillman & Dolan, Inc. v. Chesapeake & Potomac Tel.

Co. of Md., 351 A.2d 172, 180 (Md. Ct. Spec. App. 1976).             There,

in a case involving a challenge to whether a telephone service's

rate   was reasonable,     the court held     that a state agency that

controlled phone rates had complete jurisdiction over the case, so

the court could not decide whether a rate was reasonable.            Id. at

186-88.   Thus, even though the words "filed rate" were not used in

the opinion, the court applied the doctrine by finding that the

court could not entertain a claim challenging the rate set by

another agency.      However, this case is entirely different.          It

involves a challenge to an insurer's practice of hiding material

information from policyholders that was critical to electing one

of the options being given by Genworth, rather than challenging a

rate.^




     ^ And, as discussed by the plaintiffs, one Maryland court has
found that the filed-rate doctrine does not apply to the insurance
context.  See Benson v. State, No. 24-C-01-005799, 2004 Md. Cir.
Ct. LEXIS 27, at *60 (Md. Cir. Ct. June 23, 2004).

                                     14
        Genworth also cites Lombardi v. Allstate Ins. Co., Civ. A.

No. 8-949, 2011 WL 294506, (W.D. Pa. Jan. 27, 2011), which was

decided by a federal district court located in Pennsylvania.

There, the court held that the filed-rate doctrine applied to

claims that certain rates paid to an insurer were "unfair[]" and

"excessive,"      because         the   plaintiff     was    challenging   the

Pennsylvania Insurance Commissioner's decision to approve higher

rates.    Id. at *7.    That is not the case here.          The plaintiffs are

not challenging the rates; they challenge only Genworth's hiding

material information that the plaintiffs say would have changed

their decision of whether to continue paying for their premiums.

     Genworth next points to AT&T Co. v. Cent. Office Tel., Inc.,

524 U.S. 214 {1998), but it completely misreads the case.            Genworth

cites    AT&T   Co.   for   the    proposition   that   "the   [f]iled   [r]ate

[d]octrine is a widely accepted and broadly applied federal . . .

common law doctrine that precludes lawsuits that challenge in any

way-directly or indirectly—the payment of rates filed with a state

or federal regulation and any alleged wrongful conduct leading to

or in connection with the filed rates."             DEFENDANTS' MEMORANDUM OF

LAW IN SUPPORT OF THEIR MOTION TO DISMISS THE AMENDED COMPLAINT

(ECF No. 40) at 10.         But that is not what the Supreme Court held.

Instead, the Court, with Justice Scalia writing, applied the filed-

rate doctrine in a federal case involving a federal claim against

an FCC-regulated entity because the Court believed that was what


                                        15
Congress wanted it to do as a matter of statutory interpretation.

The Court examined the text of the statute at issue and said that

the    filed-rate   doctrine   applies     to    prevent   unreasonable   and

discriminatory charges.        524 U.S. at 221-24.          Nowhere in its

opinion does the Supreme Court say that it is using the doctrine

as a matter of judicial common law.

       Next, Genworth cites Bryan v. Bellsouth Commc'ns, Inc., 377

F.3d 424, 432 {4th Cir. 2004).       In Bryan, the United States Court

of Appeals for the Fourth Circuit held that state law claims were

preempted by federal law, because the claims challenged a federal

tariff that was approved by the Federal Communications Commission.

Id. at 425, 428-29.    Thus, because the filed-rate doctrine applied

to all federal claims, the court similarly applied the doctrine to

the state claims.     Id. at 429.    That is entirely different from a

challenge to an insurer's alleged fraud and breach of contract

where, as here, the rates themselves are not challenged.

       Finally, Genworth asks the Court to adopt the decision of an

unpublished decision from Illinois.             See Pi Rito v. Metropolitan

Life Ins. Co., 2018 IL App (1st) 173202-U, 2018 WL 6769317 (App.

Ct. of 111. 1st Div. Dec. 24, 2018).               The plaintiffs question

whether the Court can even consider this case.              They argue that

the case should not be considered under Illinois Supreme Court

Rule    23(e)(1),   which   says    that   unpublished     orders   are   not

precedential and "may not be cited by any party except to support

                                     16
contentions of double jeopardy, res judicata, collateral estoppel,

or law of the case."             Genworth cites it as authority and argues

that even though Illinois litigants cannot cite it as authority,

it is common practice for federal litigants to cite such cases in

federal court.       The Court is unfamiliar with such a practice. And,

if the decision has no precedential effect in Illinois, it is

difficult to understand why it should be given credence here.

       Wholly apart from whether the decision can be cited, the Court

finds that Pi Rito does not carry much persuasive weight.                      The

appellate court in Di Rito did not engage whether the district

court   was    correct      to    apply   the    filed-rate    doctrine   to   the

plaintiff's claims, and its analysis on what constitutes a "half-

truth" is unpersuasive, because it adds a requirement that a latter

statement     must   make   the   first statement "less       true"   rather   than


the common definition that the statement was made to mislead the


plaintiff.     See Half-Truth, Black's Law Dictionary (11th ed. 2019)

(defining a half-truth as "[a] statement that is only partly true,

made    [usually]     to    mislead       or    to   keep   something   secret").

Further, as argued by the plaintiffs, the Di Rito court understood

the plaintiffs to be challenging the rate increases themselves.

That is not the case here, because the alleged unlawful conduct is

Genworth's failure to disclose information to the plaintiffs.

       The plaintiffs argue that their claims are similar to those

presented in Alston v. Countrywide Fin. Corp., 585 F.3d 753 (3d

                                          17
Cir. 2009), in which the court held that, under the Real Estate

Settlement Procedures Act ("RESPA"), the filed-rate doctrine did

not apply to a challenge related to kickbacks.            See id. at 763-

65.   Thus, in the plaintiffs' view, the doctrine similarly does

not apply to a challenge related to material omissions by Genworth.

The reasoning in Alston is informative here.         The court held that

it was "absolutely clear that the filed rate doctrine simply does

not   apply"   because   the   plaintiffs   challenged    the   defendant's

"allegedly wrongful conduct, not the reasonableness or propriety

of the rate that triggered that conduct."        Id. at 765.     It did so

because the filed rate doctrine would essentially have precluded

all legal remedies under RESPA.       So too here.       If the Court were

to follow Genworth's theory, then no claims for withholding

material information would be allowed against insurance companies

as long as their customers paid the filed rates, even if the

plaintiffs do not challenge the rates themselves.            That argument

proves too much and asks the filed-rate doctrine to carry far more

than it can bear.    Here, all the claims (for breach of contract,

for fraud, and under the UTPCPL) are based on the theory that

Genworth withheld material information from the plaintiffs.           That

is not a challenge to the reasonableness of the rate.

      Because there is no Maryland or Pennsylvania supreme court

decision on the filed-rate doctrine in the insurance context when

a plaintiff challenges only an insurer's omission of material

                                    18
information rather than the rate itself, the Court uses an Erie

approach to decide whether it applies.    See Liberty Mut. Ins. Co.

V. Triangle Indus., Inc., 957 F.2d 1153,      1156 (4th Cir. 1992)

(holding that if state law is unclear federal courts must predict

the decision of the state's highest court).

       Here, it is entirely unclear that Maryland or Pennsylvania

would apply the filed-rate doctrine to the facts and theories that

are presented by the Amended Complaint.    Genworth has provided no

persuasive authority from either state pertaining to the issue.

And,   the   Court declines   the invitation to follow Pi Rito, an

unpublished case from Illinois.    Further, the Court disagrees that

asking for a refund as part of the remedy in a case necessarily

means that the filed-rate doctrine applies.     The court in Alston

said that the filed-rate doctrine "simply d[id] not apply," even

though the plaintiffs sought rescission as a        remedy for   the

defendant's fraud and the plaintiffs "paid the same premiums they

would have paid" absent the kickback scheme.      585 F.3d at 757,

765.    Indeed, Genworth's argument essentially is that fraud by

insurance companies cannot be remedied, because a refund is often

the only remedy available for people who were defrauded.         That

argument lacks merit, and Genworth has provided no caselaw to

support it.     The Court thus finds that the filed-rate doctrine

does not apply here.




                                  19
       C.   Breach Of Contract Claims


       Whether the Amended Complaint nonetheless states a claim for

breach of contract remains for decision.                   In Count One, the

plaintiffs raise two theories for why there was a breach of

contract by Genworth.           First, the plaintiffs claim that Genworth

breached explicit provisions of its contracts with the plaintiffs.

Second, the plaintiffs argue that Genworth breached its implied

duty of     good   faith      and   fair dealing.      Neither        argument    is

persuasive.

       First, the plaintiffs claim in Count One of                    the Amended

Complaint that Genworth breached: (1) a provision on Genworth's

Rate   Disclosure       Forms    that   required   Genworth      to   "provide    a

description of when premium rate or rate schedule adjustments will

be   effective     on   the     next policy     anniversary date," see           LTC

Insurance Personal Worksheet (ECF No. 36-4) at 5, 10; and (2) a

provision on Genworth's rate disclosure forms that the plaintiffs

call the "Election Rights Clause,"' which contains the options that




        That clause provides.
            If you receive a premivun rate or premium rate schedule
            increase in the future, you will be notified of the new
            premium amount and you will be able to exercise at least
            one of the following options:
                   • Pay      the   increased    premium   and   continue    your
                   policy in force as is
                   • Reduce your policy benefits to a level such that
                   your premiums will not increase. {Subject to state
                   law minimum standards)

                                        20
the plaintiffs may elect if they decide to not pay a rate premium

increase.   See id.    In the plaintiffs' view, these provisions

required Genworth to disclose any information material to the

elections "such as its current plans for future rate increases,

its current reliance on those increases being approved in its

financial reporting (such as its loss recognition and cash flow

testing), the degree to which Genworth's financial stability

depended on the future    rate increases being enacted, and the

frequency and magnitude of      the future   rate   increases needed."

Amended Complaint (ECF No. 36) ^ 201.        However, nowhere in the

cited provisions does the contract say that Genworth was required

to make every possible factual disclosure that the plaintiffs would

have liked. Instead, Genworth's Rate Disclosure Forms merely state

that Genworth must provide the plaintiffs with the amount that

their premiums will cost after the rate increase at the time of

the policy anniversary date.          The Amended   Complaint actually

alleges precisely that.   Therefore, as a matter of law, Genworth

did not breach an explicit provision of the plaintiffs' contracts.




               • Exercise your nonforfeiture option if purchased.
               (This   option   is    available   for   purchase   for   an
               additional premium).
               • Exercise your contingent nonforfeiture rights.
               (This option may be available if you do not purchase
               a separate nonforfeiture option.)
LTC Insurance Personal Worksheet (ECF No. 36-4) at 5, 10.

                                     21
     Second, the plaintiffs allege that there was a breach of the

implied   covenant of   good faith and fair    dealing.    But,   that

argument similarly fails.    First, Maryland has not recognized a

separate cause of action for a breach of the implied duty of good

faith and fair dealing, and the      Court finds, on the basis of

persuasive authority from the Maryland Court of Special Appeals,

that there is no such claim under Maryland law.    The Maryland Court

of Special Appeals has said that the duty of the implied duty of

good faith and fair dealing "simply prohibits one         party   to a

contract from acting in such a manner as to prevent the other party

from performing his obligations under the contract."       Parker v.

Columbia Bank, 604 A.2d 521, 531 (Md. App. 1992).

     And, the same is true for Pennsylvania.    The Supreme Court of

Pennsylvania has held that the "obligation of good faith is tied

specifically to and is not separate from the duties a contract

imposes on the parties."     Murphy v. Duquesne Univ. Of The Holy

Ghost, 777 A.2d 418, 434 n.ll (Pa. 2001).

     Further, the plaintiffs cannot impose new obligations in the

contract through the implied covenant of       good faith and fair

dealing. As the Fourth Circuit explained, when discussing Maryland

law, even if inclusion of a new obligation "is thought to be

logical and wise," "the implied duty of good faith and fair dealing

as recognized in Maryland . . . is not understood to impose new

obligations about which the contract is silent."    E. Shore Markets,

                                22
Inc. V. J.D. Assoc. Ltd. P'ship, 213 F.3d 175, 184 (4th Cir. 2000).

In other words, "under the covenant of good faith and fair dealing,

a party impliedly promises to refrain from doing anything that

will have the effect of injuring or frustrating the right of the

other party to receive the fruits of the contract between them."

Id. (citing Automatic Laundry Serv., Inc. v. Demas, 141 A.2d 497,

500-01 (Md. 1958); Restatement (Second) of Contracts § 205 (1990);

13 Williston on Contracts § 38:15 (2000)).       And, in Pennsylvania,

even though "[t]he duty of an insurance company to deal with the

insured fairly and in good faith includes the duty of full and

complete disclosure as to all of the benefits and every coverage

that is provided by the applicable policy or policies along with

all requirements, including any time limitations for making a

claim," Dercoli v. Pennsylvania Nat. Mut. Ins. Co., 554 A.2d 906,

909 (Pa. 1989), that duty does not extend to creating new terms

under the contract.


     Thus, for the foregoing reasons, the Court finds that Count

One does not plead a legally sufficient breach of contract claim.

Therefore, Count One of the Amended Complaint will be dismissed.

     D.    Fraud Claims


     The   plaintiffs   further   allege   two   fraud    claims   against

Genworth, and they present a viable claim.          In Count Two, the

plaintiffs   allege     that   Genworth    fraudulently     induced   the

plaintiffs to elect to continue coverage by telling them only that

                                  23
premium increases were "likely" without explaining that increases

were necessary for Genworth to survive and that significant future

rate increases were planned.           Therefore, in the plaintiffs' view,

said premium increases were a certainty.                  In Count Three, the

plaintiffs allege that Genworth fraudulent omitted information by

not   telling      the    plaintiffs     that    the   future    increases        were

necessary, nor explaining the significant financial issues that

Genworth was facing.        Both counts depend on Genworth's disclosures

in its premium increase notices that said that it was "likely"

that the    plaintiffs'      premium     rate   will   increase     again    in    the

future,    when,    in   fact,   the   premiums    were   certain       to increase

significantly in short order.            As the plaintiffs conceded at oral

argument on this Motion, the claims in Counts Two and Three are

the same.    See July 12 Hearing Tr. (ECF No. 61) at 99:14-99:23.

Thus, the Court will proceed to address the two together under a

theory of    fraudulent omission          (sometimes      called    a    "fraudulent

nondisclosure"),         because   the    omission      itself      is    what     the

plaintiffs say fraudulently induced them to elect to continue their

coverage through half-truths.

      Genworth argues that it did not have an affirmative duty to

disclose    and    that    its   statement      that   premium     increases      were

"likely" was fully truthful.           See DEFENDANTS' MEMORANDUM OF LAW IN

SUPPORT OF THEIR MOTION TO DISMISS THE AMENDED COMPLAINT (ECF No.

40) at 22-27.      That argument lacks merit.          Under Pennsylvania law,

                                         24
"the deliberate nondisclosure of a material fact amounts to a

culpable   misrepresentation   no   less    than    does   an   intentional

affirmation of a material falsity."      Boardakan Rest. LLC v. Gordon

Grp. Holdings, LLC, No. CV 11-5676, 2016 WL 6213035, at *12 (E.D.

Pa. Oct. 24, 2016) (quoting Neuman v. Corn Exchange Nat'1 Bank &

Trust Co., 51 A.2d 759, 764 (Pa. 1947)).            And, "[a] defendant's

nondisclosure of information may amount to fraud when the plaintiff

relies upon the defendant's omission of a material fact to his

detriment."   Id. (citing Neuman, 51 A.2d at 764).              Further, "a

defendant's incomplete disclosure can result in misleading *half-

truths,' where a material fact is not disclosed to the plaintiff."

Id. (citing Neuman, 51 A.2d at 764).           "When this occurs, the

plaintiff may recover under a theory of nondisclosure."            Id.; see

also Half-Truth, Black's Law Dictionary (11th ed. 2019) (defining

a half-truth as "[a] statement that is only partly true, made

[usually] to mislead or to keep something secret" or "[a] statement

that mixes truth with falsity in order to confuse or deceive");

Restatement (Second)   of   Torts   § 529   cmts.    a   & b ("A statement

containing a half-truth may be as misleading as a statement wholly

false. . . . Whether or not a partial disclosure of the facts is

a fraudulent misrepresentation depends upon whether the person

making the statement knows or believes that the undisclosed facts

might affect the recipient's conduct in the transaction in hand.

It is immaterial that the defendant believes that the undisclosed


                                    25
facts would not affect the value of the bargain which he is

offering. The recipient is entitled to know the undisclosed facts

in so far as they are material and to form his own opinion of their

effect.").

      Maryland,     similarly,      allows       "a    claim     of    intentional

misrepresentation by concealment, or fraudulent concealment," if

the following elements are proved: "(1) Defendant owed Plaintiff

a   duty   to   disclose   a    material   fact;      (2)   Defendant failed       to

disclose that fact; (3) Defendant intended to defraud or deceive

Plaintiff; (4) Plaintiff took action in justifiable reliance on

the concealment; and (5) Plaintiff suffered damages as a result of

Defendant's      concealment."      Odyssey      Travel      Ctr.,    Inc.    v.   RO

Cruises,    Inc.,    262   F.    Supp.     2d   618,    628-29   (D.    Md.    2003)

(citing Green v. H & R Block, Inc., 735 A.2d 1039, 1059 (Md. 1999).

"In the context of a claim of intentional misrepresentation by

concealment, a duty to disclose arises where the defendant makes

an active misstatement of fact, or only a partial or fragmentary

statement of fact, which misleads the plaintiff to its injury."

Id. at 629; see also Walsh v. Edwards, 197 A.2d 424, 427 (Md. 1964)

("But where, as here, the seller, in addition to not disclosing

the facts, made an active misstatement of fact, or only a partial

or fragmentary statement of fact, which misled the purchaser to

his injury, . . . there was imposed on [the seller] a duty to



                                         26
disclose all that [the seller] knew as to the probability of the

[injury].").

       Here, the plaintiffs have alleged a claim for fraud based on

Genworth's      half-truths.      The    Amended      Complaint     alleges    that

Genworth spoke only half-truths to the plaintiffs in order to

persuade them to keep their policies when the plaintiffs would not

have    done    so   otherwise.    Genworth     emphasized        its   financial

stability when the plaintiffs began their plans, and Genworth

continued to tout that stability.            It did so even as it began to

realize that it faced dire financial straits and well-knew that it

would have to rely on substantial future premium increases to

survive.       And, instead of informing their policyholders of this

information, it said only that premium rate increases were "likely"

to occur in the future, a statement that was a half-truth.                     And,

the plaintiffs allege that Genworth intentionally decided not to

release this information so that policyholders would continue to

pay into their policies, which then caused the plaintiffs financial

detriment.      That is enough to state a half-truth claim under either

Maryland or Pennsylvania law.           Further, this claim satisfies Fed.

R. Civ. P. 9(b)'s particularity standard.             However, because Counts

Two    and   Three   are   admittedly    the   same    cause   of    action,    the




                                        27
plaintiffs will be required to file a Second Amended Complaint
("SAC").5

     Thus, the Motion to Dismiss Counts Two and Three will be

denied.


     E.     The UTPCPL Claim


     The    Skochins   further   allege   that   Genworth   violated   the

UTPCPL.     A defendant violates the UTPCPL when it engages in an

"unfair method[] of competition" or an "unfair or deceptive act[]

or practice[]" as defined in 21 separate categories.           Here, the

plaintiffs allege that Genworth violated the UTPCPL by "[e]ngaging

in [a] fraudulent or deceptive conduct which creates a likelihood

of confusion or of misunderstanding."        73 Pa. Stat. Ann. § 201-

2(4)(xxi).    A plaintiff asserting a claim under the UTPCPL must

prove the lesser standard of "deceptive conduct," rather than

actual fraud. See Commonwealth of Penn. v. Manson, 903 A.2d 69,

73-74 (Commw. Ct. Pa. 2006) ("[T]he test for deceptive conduct is

whether the conduct might be deceptive to the ordinary consumer,

a lesser offense than fraudulent conduct."); Wilson v. Parisi, 549

F. Supp. 2d 637, 666 (M.D. Pa. 2008) (collecting cases from federal

and state courts and finding that "courts have held that a showing

of deceptive activity, as opposed to establishing the elements of




     ® The plaintiffs should not file in the SAC a claim for breach
of contract (Count One) and the filing of a SAC without that claim
will not be an abandonment of the breach of contract claim.

                                    28
a common law fraud claim, is sufficient to impose liability"). "A

deceptive    act    is   'the      act   of      intentionally       giving    a    false

impression' or 'a tort arising from a false representation made

knowingly or recklessly with the intent that another person should

detrimentally rely on it.'" In re Patterson, 263 B.R. 82, 94

(Bankr. E.D. Pa. 2001) (quoting Black's Law Dictionary at 413 (7th

ed. 1999)); see also Deceptive Act, Black's Law Dictionary (11th

ed. 2019) ("As defined by the Federal Trade Commission and most

state statutes, conduct that is likely to deceive a consumer acting

reasonably under similar circumstances.")

      The parties agree that the statutory claim under the UTPCPL

is based on the same facts as the fraud claim.                        See PLAINTIFFS'


MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS'                      MOTION   TO DISMISS


THE   AMENDED   COMPLAINT         (EOF   No.     45)   (stating     about     the   facts

underlying the fraudulent omission claim that "[j]ust as this claim

adequately      alleges       a     cause        of    action       for      intentional

misrepresentation and intentional omission, it also states a claim

under the catch-all provision of the UTPCPL"); DEFENDANTS' REPLY

MEMORANDUM   OF    LAW   IN   FURTHER    SUPPORT       OF   THEIR   MOTION   TO    DISMISS


(EOF No. 48) ("Plaintiffs do not dispute that their statutory claim

under the catch-all provision rises and falls with Counts 2 and

3.").   Thus, because the Court has found that Counts Two and Three

state a cause of action for fraudulent omission, and because the

UTPCPL's standard of "deceptive conduct" is lower than the standard

                                            29
for actual   fraud,   the   Skochins   have   stated   a   claim   under   the

UTPCPL.


                               CONCLUSION


     For the foregoing reasons, the Motion to Dismiss will be

granted in part and denied in part.



                                            /s/
                             Robert E. Payne
                             Senior United States District Judge


Richmond, Virginia
Date:   August    , 2019




                                   30
